Citation Nr: 1215884	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-10 400	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of partial amputation of the left hand middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the Los Angeles RO, from which the appeal was certified.  The Veteran and his wife testified at an October 2011 hearing held by the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's claim for service connection was adjudicated as entitlement to service connection for residuals of a left hand middle finger fracture.  However, during his October 2011 Board hearing, it was determined that the claimed injury in question was, in fact, residuals of a partial amputation.  Accordingly, the issue has been recharacterized as listed on the first page of this decision.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Veteran submitted a medical statement from Dr. Witt which specifically addresses the etiology of the Veteran's residuals of partial amputation of the left hand middle finger.  This opinion letter was received by the AMC prior to recertification to the Board, but was not considered during readjudication of the issue on appeal in an additional Supplemental Statement of the Case (SSOC).  Therefore, the matter of entitlement to service connection for residuals of partial amputation of the left hand middle finger must be remanded for the AMC to consider the March 2012 opinion letter, and to readjudicate the Veteran's claim in light of this new evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2011).  The SSOC dated February 23, 2012 told the Veteran that he had 30 days to respond, or else the appeal would be re-certified to the Board.  On March 12, 2012, the AMC received a letter from the Veteran, dated March 7, 2012 that indicated he did not waive the 30 days and had additional evidence to submit.  That letter also included the opinion letter from Dr. Witt.  Since this was received prior to re-certification to the Board, it must be considered in the first instance by the Agency of Original Jurisdiction.

Accordingly, the issue of entitlement to service connection for residuals of partial amputation of the left hand middle finger is REMANDED for the following action:

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Readjudicate the Veteran's claim in light of the newly-submitted March 2012 opinion letter.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2011).  If after this readjudication is completed, the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



